Title: Address from the Boston Selectmen, March 1776
From: Boston Selectmen
To: Washington, George



May it please Your Excellency
[March 1776]

The Select-men of Boston, in behalf of themselves, & Fellow-Citizens, with all gratefull Respect, congratulate Your Excellency on the Success of your military Operations, in the Recovery of this Town, from an Enemy, collected from the once respected Britons, who, in this Instance, are characterized by Malice & Fraud, Rapine & Plunder, in every Trace left behind them.
Happy are we, that this Acquisition has been made with so little Effusion of human Blood, which, next to the divine Favor, permit us to ascribe to Your Excellency’s Wisdom, evidenced in every part of the long Besiegment.
If it is possible to enhance the noble Feelings of that Person, who, from the most affluent Enjoyments, could throw himself into the Hardships of a Camp, to save his Country—uncertain of Success—’tis then possible this Victory will heighten Your

Excellency’s Happiness, when You consider You have not only saved a large, elegant, & once populous City, from total Destruction, but relieved the few wretched Inhabitants from all the Horrors of a besieged Town, from the Insults & Abuses of a disgraced & chagrined Army, and restored many Inhabitants to their quiet Habitations who had fled, for Safety, to the Bosom of their Country.
May Your Excellency live to see the just Rights of America settled on a firm Basis; which Felicity we sincerely wish You, and at a late Period may that Felicity be changed into Happiness Eternal.

               
                  Samuel AustinOliver WendellJohn Pitts
                  John ScollayTimo. NewellThos Marshall
                  }
                  Select Menof Boston
               
            
